PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/345,655
Filing Date: 26 Apr 2019
Appellant(s): Reichhold AS



__________________
Michael B. Harlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 1-10 and 17
Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/184012 (hereinafter, GEHRINGER) in view of NAKAI et al. (U.S. Publication No. 2013/0178559, hereinafter NAKAI).
To further advance the prosecution of this invention, YIN et al. (U.S. Publication Application 2016/0115283), which is an English equivalent of WO 2014/184012 is used in the rejection. 
Regarding claims 1, 5-10, and 17, GEHRINGER teaches an epoxy resin composition comprising a resin composition (A) comprising at least one epoxy resin (A1) and a hardener component (B) comprising at least one imidazole compound (B1) and at least one latent hardener (B2), wherein the amount of imidazole used (B1) is in a range of 0.007 to 0.025 mol per mol of epoxide groups of the total composition, and wherein the total amount of optionally contained primary amine groups does not exceed a proportion of 0.09 mol per mol of epoxide groups of the total composition (p. 4). Optional constituents including catalysts and/or accelerators can be used (p. 7). The latent hardener (B2) is dicyanamide (DICY) (p. 6). The epoxide resin composition is used as a matrix component for sheet molding compounds (SMCs) and/or bulk molding compounds (BMCs) (Abstract). 
However, GEHRINGER does not teach an epoxy-resin composition comprising at least one diazabicycloalkylen compound of the general formula (B3). 
In the same field of endeavor of fiber-reinforced resin composite material, NAKAI teaches the fiber-reinforced resin composite material can be produced by curing a mixed material comprising the resin-reinforcing fiber. The curable composition comprises a curable compound (epoxy compound or the like), a curing agent and a curing accelerator, or a curing catalyst [0049-0054]. The curing accelerator includes tertiary amines including 1,8-diazabicyclo[5.4.0]undecene-7 (DBU) and 1,5-diazabicyclo[4.3.0]nonene-5 (DBN) [0055-0056] (which reads on the B3) of the present invention). The blending amount of the curing accelerator is from 0.01 to 15 parts by weight [0065].
Given GEHRINGER teaches the epoxy resin composition comprises catalysts and/or accelerators (p.7), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the curing accelerator (e.g. 1,8-diazabicyclo[5.4.0]undecene-7 (DBU) and 1,5-diazabicyclo[4.3.0]nonene-5 (DBN)) of NAKAI with the GEHRINGER for its art recognized function of accelerating the curing process of the epoxy compound. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).

Regarding claim 2, GEHRINGER teaches the composition comprises epoxy resins (A1) including bisphenol A and bisphenol F, as well as hydrogenated bisphenol  A and bisphenol F. The corresponding epoxy resins are the diglycidyl ethers of bisphenol A or bisphenol F (p.4). 

Regarding claims 3 and 4, GEHRINGER teaches the composition comprises imidazole compound of the formula I is an aminoalkylimidazole (B1) wherein the aminoalkylimidazole includes 1-(2-aminoethyl)-2-methylimidazole, 1-(2-aminoethyl)-2-ethylimidazole, 1-(3-aminopropyl)-2-methylimidazole, and etc. which reads on formula II of the present invention. 

Regarding claim 8, GEHRINGER teaches the resin composition further comprises reactive diluents (A2) as a further constituent of the resin component (A) in addition to the epoxy resin (p. 5).
Regarding claims 9 and 10, GEHRINGER teaches an epoxy resin composition (matrix component) comprising short reinforcing fibers (C) having an average length of 0.3 to 5 cm (fiber component) suspended on the epoxy resin composition (p. 4). The fiber-matrix semi-finished product compositions are SMC compositions or MBC compositions, preferably SMC compositions, wherein the short reinforcing fibers (C) in the case of SMC compositions preferably have an average length of 1.2 to 5.0 cm (p.4). 
(2) Response to Argument
Firstly, the appellant argues NAKAI more broadly teaches that its curing accelerator can be chosen from several different types of compounds: tertiary amines (such as DBU and DBN), tertiary amine salts, imidazoles, organophosphorus compounds, quaternary phosphonium salts, organometallic salts, and boron compounds. That is, NAKAI teaches that tertiary amines and imidazoles both function as curing accelerators, and they can be used as alternatives for each other. But in light of GEHRINGER’s precise teachings and selection of imidazole, a skilled person would not motivated to add another curing accelerator from NAKAI’s list. 
In response, the examiner has fully considered the appellant’s argument, however, the examiner disagrees because NAKAI teaches the curing agent is not particularly limited, but can be suitably selected depending on the type or the like of the curable compound. When the curable compound is an epoxy compound or the like, an acid anhydride, a polyamine, and the like are preferably  used as a curing agent. The curing agent can be used alone or in combination of two or more thereof [0051]. The curing accelerator is not particularly limited as long as it is curing accelerator generally used for the acceleration of the curing epoxy compound or the like, and examples thereof which can be used include tertiary amines, tertiary amine salts, imidazoles, organophosphorus compounds, quaternary ammonium salts, quaternary phosphonium salts, organometallic salts, and boron compounds. The curing accelerator can be used alone or in combination of two or more thereof [0055]. Examples of tertiary amines include 1,8-diazabicyclo[5.4.0]undecene-7 (DBU) and 1,5-diazabicyclo[4.3.0]nonene-5 (DBN) [0056]. Furthermore, GEHRINGER teaches an epoxy resin composition comprising imidazole compounds and epoxy resin composition further comprises catalysts and/or accelerators (p.7). Therefore, other catalysts and/or accelerators which includes the accelerators of NAKAI (DBU and DBN) can be used in the epoxy resin composition. 
Secondly, the appellant argues GEHRINGER does not employ an acid anhydride or a polyamine as a curing agent for a curable composition. In fact, GEHRINGER emphasizes this difference by pointing out that some embodiments of its curable composition can be in essence free of carboxylic acids and from carboxylic anhydrides [0043] or from primary amines [0039]. “Where the teachings of two or more prior art reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another.” MPEP 2143.01. 
In response, the examiner has fully considered the appellant’s argument, however, the examiner disagrees. GEHRINGER teaches in one particular embodiment, the curable composition (epoxy-resin composition) is in essence free of carboxylic acids and from carboxylic anhydrides. The expression “in essence free” means a proportion ≤ 1% by weight, preferably ≤ 0.1% by weight, particularly preferably “below the detection threshold,” based on the corresponding entire composition (p.7). The teaching of the epoxy resin composition is in essence free of carboxylic acids and from carboxylic anhydrides is just one embodiment and a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984), see MPEP 2141.02, MPEP 2145X.D. 1. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. 
Lastly, the appellant argues the present application provides curable epoxy-resin compositions having better gel times and curing times than one would expect. The Examples of the application establish that use of a diazabicycloalkylen compound of the general formula I (B3) provides these improved properties to an epoxy-resin composition. Example 1 describes embodiments of the claimed epoxy-resin composition, as well as comparative epoxy-resin compositions. All of the examples C1 to C4 and E1 to E5 contain a hardener component (B) which comprises an aminoalkylimidazole compound (B1), namely API, and latent hardener (B2), namely DICY. Examples E1 to E5 further include a diazbicycloalkylen compound of the general formula (B3), namely DBU or DBN. In Example 4, the gel times and cure times for the epoxy-resin compositions E1 to E5 and C1 to C4 were measured, and it was found that the epoxy-compositions of Examples E1 to E5 (which comprises diazabicycloalkylen compounds as curing accelerators) showed a significantly reduced gel time and curing time, compared to epoxy-resin composition with other curing accelerators such as Dyhard®UR500, TMG, or DMP30. 
In response, the examiner has considered the applicant’s examples for a showing of unexpected results but the examples are not commensurate in scope with the claims because the claims are not limited to the specific components and the amount of the components (i.e., 100 g of DEGBA, 6.5 g of DICY, 1 and 2 g of DBN, and 0.5, 0.75, and 1 g of DBN) in the Table 1 of the present specification. More specifically, the Examples contain specific components in specific amounts while the present claims do not recite an amount for a latent hardener (B2) and diazabicycloalkylen compound (B3). Therefore, it has been held that to overcome a reasonable case of prima facie obviousness given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVE V HALL/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.